Citation Nr: 0534214	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  95-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for body rash, to 
include as due to undiagnosed illness or other qualifying, 
chronic disability, pursuant to 38 U.S.C. § 1117.  

2.  Entitlement to service connection for weight gain, to 
include as due to undiagnosed illness or other qualifying, 
chronic disability, pursuant to 38 U.S.C. § 1117.  

3.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness or other qualifying, chronic 
disability, pursuant to 38 U.S.C. § 1117.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.  He also served as a member of a reserve component with 
periods of active duty for training and inactive duty 
training.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

In the October 1994 rating decision, the RO denied the 
veteran's claims for service connection on a direct basis for 
body rash, for weight gain, and for fatigue.  In July 1995, 
the veteran testified during a hearing before RO personnel; a 
transcript of the hearing is of record.  In a supplemental 
statement of the case (SSOC) issued in April 2000, the RO 
also addressed the veteran's appeal as including claims for 
chronic disabilities resulting from an undiagnosed illness 
under 38 C.F.R. § 3.317.  

In the March 2000 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  

In November 2000, the Board remanded the veteran's claims on 
appeal to the RO for additional development.  Following 
completion of that development, the RO continued its denial 
of the veteran's claims (as reflected in the March 2004 and 
February 2005 SSOCs) and returned these matters to the Board.  

(The decision below addresses the veteran's claim for service 
connection for body rash, to include as due to undiagnosed 
illness or other qualifying, chronic disability, pursuant to 
38 U.S.C. § 1117.  Consideration of the remaining issues on 
appeal is deferred pending completion of the evidentiary 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  While on active duty, the veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  

2.  The veteran does not have a body rash other than a fungus 
infection of the toenails and a rash in between the webbing 
of the veteran's toes, which have been attributed to 
onychomycosis and tinea pedis, respectively; there is not 
otherwise a nexus between onychomycosis of the toenails or 
tinea pedis and the veteran's military service.  


CONCLUSION OF LAW

The veteran does not have a body rash that was incurred in or 
aggravated by service, to include as due to undiagnosed 
illness or other qualifying, chronic disability.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (1995 and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claim 
for service connection for body rash, to include as due to 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C. § 1117, has been accomplished.  

In this respect, through February 2002 and April 2005 notice 
letters, May 1995 statement of the case (SOC), and SSOCs in 
May 1996, September 1996, April 2000, March 2004, and 
February 2005, the RO notified the veteran and his 
representative of the legal criteria governing his claims, 
the evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board notes that, during the pendency of this appeal, 
Congress revised the applicable law regarding the veteran's 
claim, 38 U.S.C. § 1117, effective March 1, 2002.  VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  See 38 C.F.R. § 3.317(a)(2).  A review of 
the claims file does not reflect that the RO has considered 
the veteran's claim under the revised statute and regulation.  
However, as will be discussed below, the veteran's claimed 
disability of body rash has been attributed to known clinical 
diagnoses, which have not been included as diseases for which 
the statutory presumption applies.  As such, service 
connection under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 is precluded.  Thus, the RO's omission with 
respect to the revised statute/regulation does not adversely 
affect the veteran.  

The Board also finds that the February 2002 and April 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to submit to the RO 
evidence in his possession pertinent to his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this instance.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran's service medical records have been associated with 
the claims file, as have treatment records from the VA 
Medical Center (VAMC) in Pittsburgh, Pennsylvania (University 
Drive and Highland Drive facilities); as well as Banksville 
Road Family Medicine Associates.  The veteran has undergone 
VA examinations regarding his claim; the reports of which are 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claim that need to be obtained.  

VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. § 1110; 38 C.F.R. § 3.303.  

As noted above, during the pendency of this appeal, Congress 
revised 38 U.S.C. § 1117, effective March 1, 2002.  In the 
revised statute, the term "chronic disability" was changed 
to "qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 38 C.F.R. 
§ 3.317(a)(2).  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The Board notes that the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following, but are not limited to: fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the upper or lower respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss or 
menstrual disorders.  38 U.S.C.A. § 1117(g).  

III. Analysis

Initially, the Board finds that the veteran served in the 
Southwest Asia Theater of Operations.  The evidence reflects 
that during Operation Desert Storm, the veteran's National 
Guard unit is reported to have served at the King Abdul Aziz 
Air Force Base (AFB) in Saudi Arabia.  The veteran has 
submitted a photograph of two persons, one of which would 
appear to be the veteran, standing in front of a sign 
identifying the King Abdul Aziz AFB.  The veteran has 
reported however that he was stationed at King Abdul Aziz AFB 
for only a few days before being transferred to a military 
base in Cairo, Egypt, where he apparently spent the remainder 
of his active service tour.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d)(1).  The Board notes that the 
Southwest Theater of operations includes Saudi Arabia but 
does not include Egypt.  The Board finds in this case that 
the veteran has met the definition of Persian Gulf veteran.  
Here, the applicable statute and regulation do not specify 
the length of active duty a service member must perform in 
the Southwest Theater of operations to qualify as a Persian 
Gulf veteran.  As such, and finding all reasonable doubt in 
favor of the veteran on this issue, the veteran's limited 
active duty at King Abdul Azziz AFB meets the "served on 
active duty" requirement of 38 U.S.C.A. § 1117(f); 38 C.F.R. 
§ 3.317(d)(1).  See e.g., 38 C.F.R. § 3.313(a) (2005) 
(Service in Vietnam includes service in the waters off shore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.)

Notwithstanding the above determination, what this case turns 
on, however, is whether the record presents a sound medical 
basis for attributing the veteran's claimed condition-body 
rash-to his military service, to include as a manifestation 
of a qualifying chronic disability associated with his 
service in the Southwest Theater of operations.  Following a 
review of the medical evidence of record in light of the 
above criteria, the Board finds that the record does not 
provide a basis for service connection for body rash on any 
basis.  

A review of the veteran's service medical records reflects a 
complaint of poison ivy in September 1990 (prior to active 
duty service).  Clinical findings at that time reflected a 
rash on the veteran's forearm.  The assessment was contact 
dermatitis.  Otherwise, the veteran's service medical records 
do not reflect findings or treatment for a body rash.  

Reports of VA examination, dated in August 1994, September 
1998, and February 2004, reflect the veteran's complaints of 
bilateral axillary dermatitis following his return from the 
Persian Gulf in 1991.  Clinical evaluations of the veteran 
during those examinations revealed no axillary skin 
pathology.  The VA examiner in September 1998, in light of 
the veteran's complaints, diagnosed the veteran with contact 
dermatitis probably due to the use of deodorant.  The VA 
examiner's clinical findings in February 2004 reflected only 
onychomycosis of the toenails bilaterally, and tinea pedis of 
the web spaces between the toes.  No other skin pathology was 
reported.  The veteran was noted as reporting that the 
onychomycosis and/or tinea pedis appeared several months 
after his discharge from service.  

Here, the only objective manifestations of a body rash 
identified on clinical evaluation have been associated with 
conditions of the veteran's feet.  These conditions have been 
attributed to onychomycosis of the toenails bilaterally, and 
tinea pedis, respectively-known clinical diagnoses.  These 
are not undiagnosed illness and are not otherwise presumptive 
diseases under § 1117.  Hence, service connection for body 
rash under the provisions of 38 U.S.C.A. § 1117 is precluded.  
Furthermore, the record presents no basis for a grant of 
service connection for body rash.  There is no medical 
evidence of a nexus between onychomycosis of the toenails or 
tinea pedis and the veteran's period of service, and neither 
the veteran nor his representative has alluded to the 
existence of any such evidence.  

In addition to the medical evidence noted above, the Board 
has considered the assertions advanced by the veteran in 
connection with his current claim.  The Board emphasizes, 
however, that the claim turns on a medical matter.  As a 
layman without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

Under these circumstances, the Board must conclude that the 
claim for service connection-for disability manifested by 
body rash, to include as medically related to the veteran's 
Persian Gulf War service-must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as competent medical 
evidence does not support the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for body rash, to include as due to 
undiagnosed illness or other qualifying, chronic disability, 
under 38 U.S.C. § 1117 is denied.  


REMAND

With respect to the veteran's claim for service connection 
for fatigue, to include as due to undiagnosed illness or 
other qualifying, chronic disability, pursuant to 38 U.S.C. § 
1117, as noted above, during the pendency of this appeal, 
Congress revised the undiagnosed illness statute.  In the 
revised statute, the definition of "qualifying chronic 
disability" was expanded to include, in particular, a 
medically unexplained chronic multi-symptom illness such as 
chronic fatigue syndrome.  

The RO has not considered the veteran's claim in light of the 
revised statute and regulation, and the veteran has not 
otherwise been provided proper notice of the changes and 
afforded the opportunity to submit evidence and/or argument 
in response thereto.  While the most current VA examination 
on this issue in February 2004 appears to reflect that the 
veteran may no longer be contending he suffers from fatigue, 
the veteran has not otherwise withdrawn his claim.  Thus, to 
avoid any prejudice to the veteran (see Bernard v. Brown, 4 
Vet. App. 384, 394 (1993)), on remand the RO should consider 
the claim for service connection for fatigue in light of the 
applicable statutory and regulatory changes, in the first 
instance.  

With respect to the veteran's claim for service connection 
for weight gain, to include as due to undiagnosed illness or 
other qualifying, chronic disability, pursuant to 38 U.S.C. § 
1117, the Board notes that in its November 2000 remand order, 
the RO was instructed to schedule the veteran for an 
examination.  The examiner was requested to determine whether 
the veteran's weight gain could be attributed to any known 
clinical diagnosis.  If a diagnosis was provided, the 
examiner was asked to determine if the weight gain was 
attributable to the veteran's period of military service.  If 
the weight gain could not be attributed to any known clinical 
diagnosis, certain other information/opinions were requested.  

A review of the report of the February 2004 VA examination 
undertaken in response to the Board's remand request reflects 
objective indications that the veteran was overweight.  
However, the examiner's impression was only that, "Does not 
seem like there is a [gastrointestinal] cause for this 
veteran's weight gain."  An associated thyroid test was 
within normal limits.  Such an assessment leaves unanswered 
the question of whether the weight gain is in fact due to 
undiagnosed illness.

In the Board's view, the aforementioned medical examination 
does not comply with the remand request.  In short, the 
record still does not include medical evidence sufficient to 
adjudicate the claim.  The Board also points out that a 
remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Since the directives of the November 2000 
remand were not completely followed, further medical 
evaluation is required to evaluate the veteran's claim for 
service connection for weight gain to include as due to 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C. § 1117.  

Thus, the RO should again arrange for the veteran to undergo 
a VA Gulf War examination, and any such specialist 
examination(s) that the Gulf War examiner directs, at an 
appropriate VA medical facility.  

In addition, with respect to the veteran's claim for service 
connection for PTSD, the Board notes that there are 
psychiatric/psychological evaluations both for and against 
the veteran's claim.  In particular, those evaluations which 
are unfavorable to the veteran reflect that he does not have 
PTSD, in part, due to the fact that his claimed stressors 
have not been verified.  The Board is aware that the veteran 
is not claiming that his stressors are the result of combat.  
Therefore, for the veteran to verify a non-combat-related 
stressor, credible supporting evidence from the service 
department or other sources is required.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

A review of the record reflects that the RO has attempted to 
verify the veteran's claimed stressors with the United States 
Armed Services Center for Unit Records Research (CURR).  
However, CURR was unable to verify the stressors given that 
the incidents claimed were general in nature and reportedly 
took place at a "secret" military installation in Cairo, 
Egypt.  In a February 2002 VA Form 21-4138 (Statement in 
Support of Claim), the veteran reported one of his stressors, 
an incident in which he claimed to have been in fear for his 
life from an imminent terrorist attack, was witnessed by two 
soldiers, a Staff Sergeant J. T. and a Staff Sergeant D. K. 
G.  Notice letters regarding the claim for service connection 
for PTSD, dated in August 1998 and February 2002, do not 
reflect that the veteran has been specifically instructed to 
submit corroborating statements from these individuals or any 
other "buddy statements" to help in verifying his stressors 
and substantiating his claim.  

The Board is cognizant that VA has a duty to assist the 
veteran.  38 U.S.C.A. § 5103.  That duty to assist includes 
suggesting to the veteran that he write to fellow soldiers 
asking for letters supporting his claim.  See Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  Under the 
circumstances of this case, the Board believes that 
additional effort should be undertaken to allow the veteran 
to submit any corroborating evidence of his claimed 
stressors, to include supportive statements from those 
individuals identified by the veteran as having been at the 
scene of one of the claimed stressor incidents, or any other 
individual(s) who may be able to provide corroborative 
evidence of the veteran's claimed stressors.  Furthermore, 
notwithstanding that the veteran has undergone a number of 
psychiatric and/or psychological examinations with respect to 
his claim for service connection for PTSD, in view of the 
possibility of a corroborating statement regarding the 
veteran's claimed stressor(s), it may be necessary to conduct 
an additional examination of the veteran.  

In addition, the evidence, while not from official sources, 
documents that the veteran's unit, the 112th Security Police 
Flight of the Pennsylvania Air National Guard (112th SP FLT 
PaANG) was stationed in Saudi Arabia during the Gulf War.  
The RO has made a laudable effort to obtain the veteran's 
service personnel records to ascertain his location(s) during 
overseas service.  In May 2002, the RO was notified by the 
service department that such documents were not available for 
the veteran's period of Persian Gulf War service.  A review 
of the record reflects that a VA military records specialist 
from the Chicago RO, who provided information on the location 
of the 112th SP FLT PaANG during the Persian Gulf War, 
suggested that a request should be made to the 112th SP FLT 
directly for a copy of its unit history for the period in 
question.  As any such unit history may provide additional 
information in support of the veteran's claim, the RO should 
attempt to contact the 112th SP FLT PaANG directly and 
request a unit history of its service during the Persian Gulf 
War.  

The veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may result in 
denial of the claim(s).  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination (s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The veteran should be asked to 
provide verifying statements from those 
military personnel (Staff Sergeant J. T. 
and a Staff Sergeant D. K. G.) he has 
identified as being witnesses during one 
of his claimed stressor incidents, or any 
other individuals who may be able to 
provide direct corroborative evidence of 
the claimed in-service stressor(s).  

2.  The RO should directly contact the 
112th Security Police Flight of the 
Pennsylvania Air National Guard and 
obtain a unit history of its service 
during the Persian Gulf War for the 
period coincident with the veteran's 
active duty service, if available.  

3.  In the event that additional evidence 
furnished by the veteran or developed as 
a result of any additional submissions, 
refers to his claimed in-service 
stressor(s), the veteran should undergo a 
new VA examination (preferably by an 
examiner who has not previously evaluated 
the veteran), the purpose of which would 
be to determine whether the complete 
record supports a current diagnosis of 
PTSD.  A psychiatrist should be asked to 
review the claims file, including the 
results of previously conducted 
psychological testing, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner should identify the 
specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  The veteran's entire claims 
file, to include a complete copy of this 
remand, must be provided to the 
psychiatrist designated to examine the 
veteran.

4.  In addition, the RO should also 
schedule the veteran for an appropriate 
VA examination relative to his claim of 
service connection for weight gain to 
include as due to undiagnosed illness or 
other qualifying, chronic disability, 
pursuant to 38 U.S.C. § 1117.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner(s) prior to the examination. A 
complete rationale for all opinions 
should be provided. A purpose of the 
examinations is to determine whether the 
veteran has chronic disability manifested 
by weight gain symptoms and, if so, 
whether any such disability cannot be 
attributed to any known clinical 
diagnosis. 

(a) The examiner should note and detail 
all reported symptoms related to weight 
gain.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to weight gain and indicate what 
precipitates and what relieves it.

(b) The examiner should expressly state 
whether there are clinical, objective 
indications that the veteran is suffering 
from weight gain.

(c) If there are objective indications 
that the veteran is suffering from weight 
gain, the examiner must determine whether 
this symptom can be attributed to any 
known clinical diagnosis.  For any 
diagnosed condition, the examiner should 
provide an opinion as to the medical 
probability that the condition is 
attributable to the veteran's period of 
military service.  If the symptoms cannot 
be attributed to a known clinical 
diagnosis, the examiner should be asked 
to determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Persian Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred since the veteran's departure 
from service during the Persian Gulf War.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining issues 
on appeal (to include consideration of 
the revised statute and regulations for 
undiagnosed illness claims).  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a SSOC and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


